Citation Nr: 0701367	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a low back disability 
(claimed to be the residual of a back injury in service).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty with the 
Merchant Marine from August 14, 1944 to January 5, 1945, 
February 8, 1945 to May 10, 1945, and June 13, 1945 to August 
15, 1945; and with the Army from February 1946 to February 
1949.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  The veterans claims file is now in the 
jurisdiction of the Los Angeles, California RO.  In August 
2005, the Board granted a motion to advance the case on the 
Board's docket due to the veteran's advanced age and remanded 
the case for further development.


FINDING OF FACT

The veteran's current low back disability is not shown to be 
residual of an injury in service, or to otherwise be related 
to service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A.§ 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
April 2006 letter provided certain essential notice prior to 
the readjudication of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  June 2001, August 2005, April 
2006, and July 2006 letters explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, the evidence he was responsible for providing, 
and advised him to submit any evidence or provide any 
information he had regarding his claim.  He has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the July 2006 letter 
informed the veteran of disability rating and effective date 
criteria.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in August 2006.  The 
veteran has indicated he was receiving treatment from Dr. G. 
C.; however, a November 2005 handwritten letter from Dr. G. 
C. states that she does not have any treatment records for 
the veteran.  The veteran also indicated treatment by Dr. S. 
C., but the address provided by the veteran on his 
authorization for release of information was incorrect and 
the RO's letter to Dr. S. C. was returned as undeliverable.  
In April 2006, the RO informed the veteran of the 
undeliverable mail and requested an updated address for Dr. 
S. C.  He did not respond to this request, but in May and 
October 2006 stated that he had no other information or 
evidence to submit in support of his claim.  The RO is unable 
to obtain records from Dr. S. C. without further help from 
the veteran.  As the duty to assist is not a one-way street 
(See Wood v. Derwinski, 1 Vet. App. 190 (1991)), VA's 
assistance obligations are met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service medical records (SMRs) may have been destroyed in a 
1973 fire at that facility.  

DD Form 214, from the veteran's Merchant Marine service, 
indicates that he was a wiper aboard the Cubits Gap sailing 
vessel, including from February 1945 to May 1945.  The 
Official Log Book of the Cubits Gap vessel also shows he was 
aboard the vessel as a wiper from February 1945 to May 1945.  
An April 1945 entry in the log book notes that the Chief 
Engineer suffered burns to the face, eyes, ears, and both 
arms after an explosion in the Frigidaire.

March 1981 Bunyard Chiropractic Office private treatment 
records note the veteran injured his back when he was 
checking tires on the bus he drove.  He complained of 
continuing pain in his lower back and of having good and bad 
days with regard to his pain.  

December 1987 to January 1990 private treatment records from 
doctors J. P. S. J., J. E., and J. J. H. show continuing 
treatment for low back pain related to injuries incurred 
during the veteran's employment as a bus driver.  

During a December 1988 private examination (completed in 
connection with a state disability insurance claim), the 
veteran reported that his low back pain began in 1987 when he 
was injured pulling a battery out of a bus.  It was noted 
that November 1988 x-rays revealed dextroscoliosis of the 
lumbar spine with hypertrophic spurring and degenerative disc 
disease.  The diagnostic impression was probable degenerative 
disc disease and degenerative joint disease of the lumbar 
spine.  The examiner noted the veteran had radiating pain 
into his leg and that the back pain was "probably 
multifactorial."

A February 1989 private treatment record from Dr. J. J. H. 
indicates the veteran injured his lower back in 1981, 1984, 
and 1987 during his employment as a bus driver.  The 
diagnosis was lumbar spine strain with a previous history of 
back pain and arthritic changes.  

February 1989 private MRI results reveal "[e]xtensive 
degenerative discogenic changes with neural deformity at 
multiple levels."  

A February 1992 statement from the veteran alleges that he 
injured his back when he was stationed aboard the Cubits Gap 
tugboat and was assigned to the engine room as a wiper.  He 
reported that the boat ran into a hurricane when they were 
near Guam; he was the only one in the engine room, because 
everyone else was seasick, when a 50 gallon barrel of 
cleaning fluid broke loose from where it was secured.  He had 
to stop it by himself, stand it up, and secure it; he felt a 
pain in his lower back when he was lifting the barrel.  He 
did not think it was a serious injury at the time, so he did 
not report it to anyone.  

June 1999 to June 2005 VA treatment records show treatment 
for chronic low back pain.  

In a September 2000 statement, the veteran reported that he 
injured himself during a typhoon when the Cubits Gap was near 
Guam and that he and the chief engineer were in the galley 
repairing a refrigerator when the motor at the bottom of the 
refrigerator exploded off the deck and he caught it, so it 
would not hit the chief.  Upon catching the motor, he felt a 
sharp pain in his lower back, but did not seek treatment at 
the time.  He stated that the pain has bothered him from time 
to time over the years, but he could not remember the names 
of the doctors or chiropractors that he has seen. 

In November 2000, the veteran reported that during the 
typhoon when he was helping the chief with the refrigerator, 
the ship took a dive and the refrigerator came loose and came 
towards him; he had to stop the refrigerator from tipping 
over.  He noted that he has never been in a lot of pain, but 
his back feels uncomfortable if he stays in the same position 
for too long.  

A November 2000 "buddy" statement from service member G. K. 
reports that he was also caught in the typhoon while he was 
leaving Guam aboard the LCT 699.  He attests to the severity 
of the storm and reports that at times the waves were as high 
as 25 feet with water entering the living quarters and galley 
decks.

August 2002 private treatment records from W. T. B., D.C>, 
note February 1989    X-rays and an MRI revealed extensive 
degenerative discogenic changes with neural deformity.  The 
veteran reported that he originally injured his low back 
while he was in the Navy and that the condition has 
progressed.

In August 2002, the veteran's representative submitted an 
August 2002 MedPlus private treatment record.  He indicated 
the record showed treatment by Dr. S. C.; however, it is 
unsigned and does not contain the name of any medical 
professional.  This record notes the veteran originally had a 
severe injury during World War II when he was handling a 
large 200 to 400 pound container.  The pain was mild at the 
time, but got slowly worse over the years and his back was 
never the same after that incident.  The examiner noted the 
veteran did not remember any other injuries to his low back.  
He provided the following opinion:  "The [World War II] 
incident caused today's [degenerative joint disease] in all 
likelihood.  Should receive VA benefits in my opinion or 
retro.  This patient's character and veracity is excellent - 
I don't believe he is 'milking the system.'"  

A September 2002 statement from the veteran's daughter 
reports that she is fifty-three years old and that the 
veteran has been seeing doctors and chiropractors for his 
back problems for most of her life.

October to November 2002 private treatment records from Dr. 
J. P. S. J. note the veteran reported injuring his back 
during service when "apparently an explosion occurred" and 
he was attempting to keep some heavy equipment from falling 
over.  The record states that he had not suffered from any 
other accidents or injuries.  October 2002 x-rays revealed 
severe lumbar spondylosis with degenerative joint disease at 
L4-L5 and L2-L3 and less so at L3-L4 and L5-S1.

A November 2002 statement from the veteran's ex-wife reports 
that during their thirty-seven years of marriage, the veteran 
had recurrent back trouble.  She was unable to remember the 
timeframes of any complaints and noted that she and the 
veteran had been divorced for twenty years.  

On August 2006 VA examination by an orthopedic surgeon, the 
veteran reported that he has been on medical retirement from 
the U. S. Postal Service for the last twenty-five years and 
that prior to his retirement he worked as a letter carrier 
for twenty-seven years.  He reported that he was injured 
during a typhoon in 1944, when he was thrown out of a lower 
bunk by the rocking boat.  He stated he had some soreness in 
his back at the time, but did not receive any medical 
treatment then or during his subsequent service in the Army.  
He remembered first seeing a doctor for his back pain in the 
1950s and several years later the pain began to radiate into 
his right lower extremity.  The diagnosis was degenerative 
spondylosis, lumbar region, extensive, and symptoms of 
intermittent radiculitis, L5, right.  The examiner stated 
that the degenerative changes were fairly advanced.  After 
completing a thorough review of the claims file, the VA 
examiner noted that while the veteran told him he injured his 
back during service when he was thrown out of his lower bunk, 
other records in the claims file state that he injured his 
back when he was trying to prevent a refrigerator from 
tipping over.  Medical records from 1981 and 1987 indicate 
claims for work-related low back injuries, but do not mention 
any injuries prior to 1981.  He commented that it seemed 
disingenuous for the veteran to file work-related disability 
claims without mentioning any service-related injuries, and 
then subsequently file a claim for VA compensation and 
pension benefits based on an undocumented service injury.  
The doctor provided the following opinion:  "At this point 
there is insufficient evidence to indicate that his current 
low back problem relates to activities which occurred during 
military service some sixty years ago.  There is no evidence 
of reporting the injury, receiving any initial treatment, or 
having any disability rating when he left the service, either 
then or during his subsequent time with the Army."

In December 2006 written argument, the veteran's 
representative alleges that the VA examiner's opinion 
regarding the veteran's credibility lacks probative value.  
He argues that the evidence of record shows the incident 
reported by the veteran did occur and that there is no 
reason to doubt the veteran's accounts.  While the veteran 
admits that he had some work-related injuries, he believes 
his back was weakened by his initial injury in the military.

C.	Legal Criteria and Analysis

As the veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened duty to assist him in developing 
his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  The veteran has stated that he did not 
seek any treatment for a low back disability in service, so 
there are no alternate sources from which medical records 
could be sought.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not contain any evidence that arthritis/ 
degenerative joint disease was manifested in the veteran's 
first postservice year.  Consequently, service connection on 
a presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.

The medical evidence clearly establishes that the veteran has 
a current low back disability as the record contains 
diagnoses of degenerative joint disease and degenerative disc 
disease of the lumbar spine.

The veteran has alleged that his low back disability is a 
residual of an in service injury that occurred during a 
typhoon when he was stationed on the Cubits Gap sailing 
vessel.  The logbook of the Cubits Gap is of record and 
establishes that the veteran served aboard the tugboat.  
However, over the years, he has provided several different 
accounts regarding how he injured his back, including that he 
had to stand a large barrel upright; that he had to prevent a 
refrigerator from tipping over; that he caught the motor of 
the refrigerator after it exploded so it would not hit the 
chief engineer; and that he was thrown out of his bunk by the 
force of the typhoon.  The occurrence of the typhoon is 
supported by a lay statement from G. K. who was on a 
different sailing vessel off Guam and remembered the severity 
of a typhoon that hit his boat during the same time period.  
Additionally, the Cubits Gap logbook indicates the chief 
engineer was injured during an explosion in the Frigidaire; 
however, it does not show that the veteran was present during 
the incident.  Hence, the circumstances surrounding the 
veteran's injury or whether he was injured at all remain 
unclear.
Even when the benefit of the doubt is resolved in the 
veteran's favor regarding the occurrence of an injury during 
service, the record still does not establish that there is a 
nexus between such injury and his current low back 
disability.  The record contains an August 2002 opinion, 
presumably from Dr. S. C., that supports the veteran's claim 
and an August 2006 VA opinion that is against his claim.  
When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The August 2002 opinion does not contain a rationale for its 
conclusion other than that the veteran appears to be honest 
and is not "milking the system."  The opinion is entirely 
based on history provided by the veteran.  The opinion 
provider did not review the veteran's claims file and the 
history provided by the veteran was critically incomplete - 
the veteran did not remember having any injuries other than 
the one during service; hence, the medical professional did 
not know about or consider any of the veteran's intercurrent 
work-related injuries in formulating his opinion.  An opinion 
that is based on an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet.App. 458, 461 
(1993).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  The August 
2002 opinion provider has based his opinion on the inaccurate 
factual premise that the only low back injury the veteran 
ever sustained occurred while he was in service and there is 
no clinical data or other rationale provided to support the 
conclusion that this injury is related to his current low 
back disability.  Consequently, the August 2002 opinion lacks 
significant probative value.  

In contrast, the August 2006 VA examiner conducted a thorough 
review of the veteran's claims file and reached the 
conclusion that the evidence was insufficient to find a nexus 
between any in service injury and his current back 
disability.  He found it important that the veteran had 
suffered from several intercurrent low back injuries; that he 
did not seek treatment for a low back disability during his 
service or for several years after his service; and that he 
did not mention his in service back injury during any of the 
treatment he received for his work-related injuries.  He also 
noted the lengthy period of time (almost forty years) between 
the in service injury and the first documentation of a low 
back disability.  See Maxson v. Gober, 230 F.3d. 1330, 1333 
(Fed. Cir. 2000) (finding, in a claim alleging that a 
disability was aggravated by service, that a lengthy period 
of time between service and the earliest postservice clinical 
documentation of the disability for which service connection 
is sought is of itself a factor for consideration against a 
finding of service connection).

The veteran's own statements relating his low back disability 
to an in service injury are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the two medical opinions, that provided by the 
August 2006 VA examiner must be given the greater probative 
weight, as it is supported by a thorough review of the claims 
file; gives detailed findings regarding why the VA examiner 
did not believe there was a nexus between the veteran's 
current low back disability and an in service injury; and 
provides a better explanation of the rationale for the 
opinion given.  The veteran's representative alleges that the 
VA examiner's statements regarding the veteran's credibility 
lack probative value.  However, the Board does not rely on 
these statements to reach its conclusion, but is relies on 
the examiner's medical opinion as to whether the evidence is 
sufficient to establish a nexus between service and the 
veteran's current low back disability.  As the preponderance 
of the evidence is against the claim, it must be denied.




ORDER

Service connection for a low back disability (claimed to be 
the residual of a back injury in service) is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


